HANEY, Circuit Judge.
While I concur with the majority opinion, I think one question requires fuller treatment than has been given it by the majority.
In the amendment of June 25, 1936, it was provided that “no period of residence outside the United States shall break the continuity of residence if (1) prior to the beginning of such period (whether such period begins before or after his departure from the United States)” (italics supplied) the alien has established the purpose for his absence. The majority assumes, without discussion, that “such period” refers to “period of residence outside the United States”. The language in parentheses, however, makes that assumption somewhat uncertain because the “period of residence outside the United States” could not begin “before * * * his departure from the United States”. In the preceding part of the statute, not quoted above, which was amended on June 25, 1936, there are two other “periods” mentioned, but the parenthetical matter makes it as uncertain that either of such periods was intended as it does the “period of residence outside the United States”. I think the latter period was intended by the use of the words “such period”; that the parenthetical matter leading to a contrary conclusion should be treated as surplusage; and that, therefore, the assumption made by the majority is correct.